Whereas, on October 3, 1973 a writ of certiorari was issued to this Court by the Supreme Court of Alabama on the petition of James D. Buck, as Judge of the Circuit Court of Tuscaloosa County, Alabama, to review the judgment of this Court entered on September 5, 1973; and,
Whereas, on December 6, 1973 it was ordered and adjudged by the Supreme Court of Alabama that the judgment of this Court entered on September 5, 1973 be reversed and annulled; and the cause was remanded to this Court with instructions to enter an order consonant with the opinion entered on that day by the Supreme Court of Alabama.
Therefore, in accordance with the judgment and opinion of the Supreme Court of Alabama, dated December 6, 1973, it is ordered that the petition of Barbara S. Mc-Duffie for writ of mandamus be and the same is hereby denied.
It is further ordered and adjudged that the petitioner, Barbara S. McDuffie, pay the costs of the proceedings in this cause, for which let execution issue.